Citation Nr: 0610520	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-33 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for loss of vision of 
the left eye.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel.


INTRODUCTION

The veteran had active duty from November 1954 to December 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that, in pertinent part, denied service 
connection for glaucoma and loss of vision of the left eye.  

In April 2005, the veteran testified at a hearing at the RO 
before the undersigned.  At the hearing, the record was held 
open for sixty days in order to allow the veteran time to 
submit additional evidence.  Subsequent to the hearing, in 
June 2005, additional evidence was submitted that was not 
accompanied by a waiver of initial RO consideration.  The 
March 2004 rating decision also denied service connection for 
sinusitis due to loss of eyesight due to an eye injury.  The 
veteran did not perfect an appeal as to this matter and the 
RO's decision became final.  However, evidence received in 
June 2005 includes a signed statement from D.P. C., D.O., 
regarding the veteran's sinus problem.  It is unclear if, by 
the submission of this statement, the veteran seeks to reopen 
the previously denied claim.  Thus, the RO may wish to 
contact the veteran and clarify his intent as to whether he 
wishes to raise a claim as to whether new and material 
evidence was submitted to reopen the claim for service 
connection for sinusitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

Initially, and as noted above, the Board observes that 
following the RO's issuance of the September 2004 statement 
of the case (SOC), the veteran submitted additional evidence 
pertinent to his claims.  A waiver of RO consideration did 
not accompany this evidence.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37 
(2005).  

In addition, the veteran testified before the Board in April 
2005 and indicated that his left eye was injured by safety 
wire when he was working on a B-47 in service.  The veteran 
stated that he sought treatment for his eye at Davis-Wampton 
Air Force Base, but eye doctors could not find anything.  The 
veteran testified that after this incident his eyesight 
declined until his glaucoma surgery in 1983.  In this regard, 
the Board notes that the veteran is competent to report his 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  The veteran also testified that the private 
physician that treated him in 1983 stated that his eye 
condition had started 20 to 25 years prior to the 1983 
surgery. The veteran also indicated that this physician 
stated that his in-service eye injury may have caused his 
glaucoma.  Finally, the veteran indicated that he had a metal 
fragment removed from his left eye in 1995 and that this may 
have been from the safety wire that cut his eye in service.  

Evidence of record includes a December 8, 1995 private 
treatment record, apparently from Dr. M., that indicates the 
veteran was a welder who had a metal foreign body removed 
from his left eye after developing eye pain the previous day.  
A November 1997 private medical record indicates a foreign 
body was removed from the left eye.
 
The Board, however, notes that the veteran has not been 
afforded a VA examination in connection with his claims.  In 
this case, a VA examination is warranted to determine the 
current etiology of any eye conditions found to be present, 
and to determine if the veteran's conditions are related to 
or had their onset during service.  See 38 U.S.C.A § 5103A 
(West 2002 & Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In addition, the Board notes that it appears the veteran's 
claims file does not contain records from the veteran's 
private physician, Dr. McC., who treated him in 1983 and 
1995.  The veteran indicated that although this physician is 
now deceased, his practice is run by another physician who 
may have relevant records.  The veteran also testified that 
Dr. McC.'s assistant was a practicing physician and may be 
able to recall the opinions stated by Dr. McC. or render an 
independent opinion.  Finally, the Board notes that the 
veteran has received treatment for his eyes at the VA Medical 
Centers in Tulsa and Muskogee, Oklahoma.  Recent records from 
these facilities, however, have not been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain any 
outstanding VA and private medical records.  See 38 U.S.C.A. 
§ 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for his eyes.  
Then, if not already in the claims file, 
the RO should request the records, to 
specifically include records from the VA 
medical facilities in Tulsa and Muskogee, 
dated since 2003, and records from any 
physician identified by the veteran, 
including records or statements from Dr. 
McC.'s former assistant and the physician 
who assumed Dr. McC.'s medical practice 
(Dr. M.?) and who may have relevant 
medical records relating to treatment of 
the veteran's eyes, for the period dated 
from 1983 to the present, if not already 
associated with the claims file.  

3.  The veteran should also be notified 
that he may request lay statements from 
other persons that may have personal 
knowledge regarding his eye conditions or 
the in-service accident involving the 
safety wire.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

4.  The veteran should be afforded a VA 
examination performed by a medical 
specialist with expertise in eye 
diseases and injuries, e.g. an 
ophthalmologist, to determine the 
etiology of any currently diagnosed eye 
disorders found to be present.  A 
complete history of the claimed eye 
disorder(s) should be obtained from the 
veteran, including any history of 
intercurrent eye injury.  All necessary 
special studies or tests should be 
accomplished and all clinical findings 
reported detail.  It is imperative that 
the examiner review the evidence in the 
claims folder, including a complete 
copy of this REMAND, and acknowledges 
such review in the examination report.  

a)	The examiner is requested to render 
an opinion as to whether the veteran 
has glaucoma, or loss of eyesight in 
left eye, or another diagnosed eye 
disorder.

b)	If glaucoma, or loss of sight in the 
left eye, or another 
ophthalmological disorder, is 
diagnosed, the examiner is requested 
to render an opinion as to whether 
it is at least as likely as not 
(i.e., at least a 50-50- 
probability) that any diagnosed 
glaucoma or loss of left eye sight 
was caused by military service or 
whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  In this 
regard, the examiner is particularly 
requested to address the December 
1995 private treatment record (to 
the effect that a metal foreign body 
was removed from the veteran's left 
eye) and the veteran's statements 
made during his April 2005 hearing 
(to the effect that he experienced a 
left eye injury from safety wire 
during service; and that his 
subsequent glaucoma surgery in 1983 
and his reported removal of a metal 
fragment from his left eye in 1995 
are associated with the in-service 
injury).  A complete rationale 
should be provided for all opinions 
rendered.  The examination report 
should indicate if the examiner 
reviewed the veteran's medical 
records.

c)	 NOTE: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.

5.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claims.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a SSOC that 
includes consideration of all evidence 
added to the record since the September 
2004 SOC.  The appellant and his 
representative should be afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case. The 
appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).






